Citation Nr: 1510245	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  10-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the knees and shoulders, including as a result of exposure to herbicide agents used in Vietnam.

2.  Entitlement to service connection for arthritis of the ankles, including as a result of herbicide agents used in Vietnam.

3.  Entitlement to service connection for a prostate condition, including as a result of exposure to herbicide agents used in Vietnam.

4.  Entitlement to service connection for a skin rash, including as a result of exposure to herbicide agents used in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1959 to March 1962 and from June 1962 to November 1978.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, in support of his claims, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.

In February 2014, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  This additional development included obtaining the Veteran's service treatment records (STRs) from his earlier period of service from March 1959 to March 1962 and affording him VA compensation examinations for medical opinions regarding the etiologies of his claimed conditions, particularly insofar as regarding their posited relationship with his military service.


While the AOJ provided the requisite VA examinations and made inquiries regarding his STRs, it did not sufficiently comply with the remand directives in terms of additionally attempting to procure the requisite records and notifying the Veteran if they were unavailable and unobtainable.  The Board finds this was not in compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).  For this reason, the Board unfortunately must again remand these claims.

In February 2015 the Board advanced this appeal on the docket because of the Veteran's age, pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND


The Board sincerely regrets the additional delay that inevitably will result from again remanding - rather than immediately deciding - these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.

As already alluded to, a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall, 11 Vet. App. at 271.  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  There are times when substantial, even if not total or exact, compliance with a remand directive is sufficient.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Such is not the case here, however.

The Board's February 2014 remand included instructions to try and obtain the Veteran's STRs from his first period of active service from March 1959 to March 1962.  If these records could not be obtained, the Veteran was to be appropriately notified pursuant to 38 C.F.R. § 3.159(c)(2), (c)(3), and (e)(1).

When "VA is unable to locate a claimant's records, it should advise him to submit alternative forms of evidence to support his claim and should assist him in obtaining sufficient evidence from alternative sources."  Washington v. Nicholson, 19 Vet. App. 362 -369-71 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  Here, the AOJ sent an October 2014 request for the Veteran's remaining STRs via the Personnel Information Exchange System (PIES), and was informed that all available personnel documents and/or STRs were uploaded to the Veteran's electronic claims file.  However, again, if STRs are unavailable, the Veteran must be informed of this and given the opportunity to provide copies of any records he has in his personal possession or any other relevant evidence.  Therefore, these additional steps must be taken as well on remand.

Accordingly, these claims are again REMANDED for the following still additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Continue efforts to procure the Veteran's STRs concerning his first period of active military service from March 1959 to March 1962 until either the records are received or there is specific information or a response indicating these records do not exist or that further efforts to obtain them would be futile.  The Veteran also must be appropriately notified if unable to obtain records concerning this additional service.  See 38 C.F.R. §§ 3.159(c)(2), (c)(3), and (e)(1).

2.  Then readjudicate these claims in light of this and all other additional evidence.  If these claims continue to be denied or are not granted to the Veteran's satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

